Citation Nr: 1017121	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  01-09 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as to include schizoid personality 
disorder, anxiety disorder, depressive disorder, and 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating by the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).

The Veteran's appeal was remanded by the Board in November 
2008.  The Remand directed that a VA opinion be obtained to 
determine if the Veteran had a preexisting psychiatric 
disorder on service entrance, whether it was aggravated by 
service, and if the Veteran has a current psychiatric 
disorder other than one which preexisted service, if it onset 
or first manifested during service and was related thereto.  
In July 2008, a VA examination was accomplished and an 
opinion obtained; addendum opinions were requested and 
obtained in February 2009 and October 2009.  The Remand also 
directed that the issue on appeal be readjudicated in a 
supplemental statement of the case; this was completed, with 
a copy sent to the Veteran, later in December 2009.  
Accordingly, the Board finds that there has been substantial 
compliance with the directives of the November 2008 Remand in 
this case, such that an additional remand to comply with such 
directives is not required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  Personality disorders are not diseases or injuries 
subject to service connection.

2.  The record does not reflect a diagnosis of posttraumatic 
stress disorder (PTSD) made in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV).

3.  Current diagnoses of anxiety disorder, depressive 
disorder, and bipolar disorder are of record.

4.  The Veteran's service treatment records show a diagnosis 
of chronic emotional instability reaction; this disorder, 
found to have preexisted service, was the basis on which the 
Veteran was discharged from service in July 1962.

5.  The probative and persuasive evidence of record relates 
the Veteran's currently diagnosed acquired psychiatric 
disorder, to include as manifested by anxiety, depression, 
and mood instability, to his military service.  


CONCLUSIONS OF LAW

1.  PTSD and a personality disorder were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  An acquired psychiatric disorder, to include as 
manifested by anxiety, depression, and mood instability, was 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that he has a psychiatric 
disorder caused by the death of his child in 1961, during his 
military service.  He has argued, at various times during his 
appeal, that the psychiatric disorder resulting from this 
event in service was PTSD, anxiety disorder, and/or 
depression, among others.  He also argues that although he 
was ultimately separated from service on the basis of a 
preexisting personality disorder, his service entrance 
examination did not reflect such a disorder, such that any 
disorder currently diagnosed was caused by service.  

Service Connection Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's claim was originally one for schizoid 
personality disorder.  However, the November 2004 rating 
decision expanded the issue to address both personality 
disorder and PTSD.  Later, the RO expanded the issue to 
include entitlement to service connection for an acquired 
psychiatric disorder.  This is consistent with the recent 
holding of the Court of Appeals for Veterans Claims in 
Clemons v. Shinseki, which determined that a PTSD claim 
cannot be limited to a PTSD diagnosis alone, but "must 
rather be considered a claim for any mental disability that 
may reasonably be encompassed by several factors including: 
the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, 
each of the different mental disorder diagnoses noted in the 
record will be addressed in turn, in the aggregate of 
addressing whether service connection is warranted for any 
acquired psychiatric disorder.

Personality Disorder

As noted above, service treatment records reflect that in May 
1962, the Veteran was found to have a schizoid personality 
disorder that preexisted service.  Because such indications 
exist in the record, a threshold analysis of whether the 
Veteran's personality disorder preexisted service must be 
conducted before consideration of the Veteran's claim may 
proceed.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003).

When no preexisting condition is noted 
upon entry into service, the [V]eteran 
is presumed to have been sound upon 
entry.  The burden then falls on the 
government to rebut the presumption of 
soundness by clear and unmistakable 
evidence that the [V]eteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that 
any "increase in disability [was] due 
to the natural progress of the" 
preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the 
[V]eteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the 
presumption of soundness under section 
1111, the [V]eteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will 
be made if a rating is awarded.

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an "onerous" evidentiary standard, requiring 
that the no aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131.  Because there is no reported history of 
a psychiatric disorder or objective clinical findings of a 
psychiatric disorder on the December 1954 preinduction 
examination, the presumption of soundness attaches.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (1).

However, the premise that the Veteran had a preexisting 
personality disorder is debatable in this case, and 
therefore, the evidence is not clear and unmistakable.  The 
sole evidence of record that such a personality disorder 
preexisted service are service treatment records dated in May 
1962 and July 1962.  In the May 1962 treatment record, the 
Veteran had been referred for a neuropsychiatric examination 
after "inadvertently over medicating" with pain pills for a 
low back injury; the Board notes that multiple physicians did 
not find that this was a suicide attempt.  The 
neuropsychiatric examination found that the Veteran had 
difficulty controlling his temper, had received at least one 
reduction in rate secondary to swearing at his commanding 
officer, and was punished for not being available for duty 
due to attending to his wife, who had been recently 
hospitalized.  The impression was that the Veteran exhibited 
longstanding traits of chronic emotional instability 
reaction, manifested by fluctuating emotional attitudes, 
impulsive judgement under stress, and low tolerance for 
frustration.  A diagnosis of emotional instability reaction 
was made; it was noted that this disorder was not in the line 
of duty or due to misconduct.  Discharge from the military 
was recommended.  Additionally, a July 1962 Report of the 
Medical Board concluded that the Veteran had an "inherent, 
preexisting personality disorder" which rendered him 
unsuitable for further service; however, it was not the 
result of service, but preexisted service, and was not 
aggravated thereby.  

However, these are the only records which reflect that a 
personality disorder preexisted service.  There is no 
objective medical evidence dated prior to the Veteran's 
December 1954 service entrance examination to reflect any 
psychiatric abnormalities, and each of the medical opinions 
of record discussed below, to include those made in February 
2004, July 2008 and October 2009, each find that the 
Veteran's current psychiatric disorder first manifested after 
one or more events in service.  Indeed, the July 2008 VA 
examiner noted that in the several years prior to the June 
1962 neuropsychiatric evaluation, the Veteran's service 
treatment records were devoid of any psychiatric symptoms or 
disorders; moreover, his service personnel records do not 
show any disciplinary problems or other evidence of 
psychiatric problems prior to 1962.  Ultimately, it has not 
been shown by clear and unmistakable evidence that the 
Veteran's personality disorder preexisted service.  As such, 
the presumption of soundness is not rebutted, and the claim 
becomes one for service connection.  See 38 U.S.C.A. § 1111; 
Wagner, 370 F.3d at 1094-96 (indicating that, in cases where 
the presumption of soundness cannot be rebutted, the effect 
is that claims for service connection based on aggravation 
are converted into claims for service connection based on 
service incurrence).

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson, supra.

Although the Veteran's personality disorder was first 
diagnosed in June 1962, and the postservice VA treatment 
records reflect continued diagnoses of "schizoid personality 
disorder" and/or "schizoid personality by history," 
service connection for a personality disorder cannot be 
granted in this case.  Personality disorders are considered 
to be congenital or developmental defects and, as such, are 
not diseases or injuries subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  On this basis, service connection for a 
personality disorder is not warranted.  The law in this 
matter is dispositive; therefore, the Veteran's claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

PTSD

In addition to the regulations governing service connection 
generally, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. §°3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD varies depending on whether or 
not a veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the claimed 
stressor(s) are not related to combat, then a veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and that testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).  Accordingly, service 
records or other corroborative evidence must substantiate or 
verify the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  Cohen, 10 Vet. App. at 142.

In this case, there is no evidence that the Veteran had 
combat service for the purposes of the controlling 
regulations.  However, his stressors do not relate to combat; 
rather, they focus on the events surrounding the December 
1961 death of his 28-day old daughter.  To that end, the 
claims file contains a copy of the child's death certificate, 
naming the Veteran as the father; the Board finds that this 
is sufficient corroborative evidence that the claimed 
stressor occurred.

Despite confirmation of the Veteran's stressor, and repeated 
diagnoses of PTSD in the claims file to include by the July 
2008 VA examiner, the Board finds that the evidence of record 
does not support a finding of service connection for PTSD.  
This is because there is no PTSD diagnosis of record made in 
accordance with 38 C.F.R. § 4.125(a), which essentially 
requires that for a PTSD diagnosis to be made, a claimant 
meet four separate categories of criteria (exposure to 
traumatic event, persistent reexperiencing of said event, 
persistent avoidance of stimuli related to the event; 
persistent symptoms of increased arousal not present before 
the event).  See DSM-IV at 309.

Multiple VA outpatient treatment records, to include those 
dated in May 2008, July 2008, January 2009, and March 2009, 
"diagnose" PTSD, but do not provide a nexus between that 
diagnosis and the Veteran's military service.  Two opinions 
submitted on the Veteran's behalf by VA physicians, dated in 
November 2007 and in February 2010, reflect that the Veteran 
participated in PTSD-related group therapy beginning in July 
2007, and that he described "numerous PTSD symptoms" during 
those group sessions.  However, the symptoms cited, to 
include depression and anxiety, are not symptoms limited to 
PTSD alone.  See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders (2009).  Similarly, the July 2008 VA 
examiner diagnosed PTSD, but did not provide any kind of 
rationale for this diagnosis.  More importantly, in none of 
the opinions of record which attempt to diagnose PTSD was 
there a discussion of the four categories of DSM-IV criteria 
noted above.  See DSM-IV.  Ultimately, the record does not 
contain a diagnosis of PTSD based on the DSM-IV criteria, in 
accordance with 38 C.F.R. § 4.125.  See 38 C.F.R. §°3.304(f).  
Accordingly, service connection for PTSD is not warranted.  

Because the record does not contain a diagnosis of PTSD based 
on the DSM-IV criteria, the preponderance of the evidence is 
against the Veteran's claim for service connection.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Acquired Psychiatric Disorder, Other Than Personality 
Disorder and PTSD

As noted above, the Veteran's service treatment records show 
that the Veteran was referred for a neuropsychiatric 
examination after "inadvertently over medicating" with pain 
pills for a low back injury; this evaluation found that the 
Veteran had difficulty controlling his temper, had received 
at least one reduction in rate secondary to swearing at his 
commanding officer, and was punished for not being available 
for duty due to emergency family matters.  [The Board notes 
that at his February 2010 hearing, the Veteran identified 
these "matters" as the illness, death, and burial of his 
infant child.]  The clinical impression was that the Veteran 
exhibited longstanding traits of chronic emotional 
instability reaction, manifested by fluctuating emotional 
attitudes, impulsive judgement under stress, and low 
tolerance for frustration; emotional instability reaction was 
diagnosed.  The Veteran was later separated from service on 
the basis that he had a preexisting personality disorder, 
making him unsuitable for further service.

Subsequent to service, the first evidence of psychiatric 
abnormalities is documented during and after the Veteran's 
treatment for hepatitis C.  An August 2002 depression screen 
was positive, but it was not until February 2004 that the 
Veteran was seen by VA mental health professionals.  At that 
time, a VA mental health professional noted that the so-
called "personality disorder" for which the Veteran was 
separated from service could not have been accurately 
diagnosed in the one inservice interview; therefore, the 
inservice diagnosis of emotional instability reaction was 
more likely what would currently be called an adjustment 
disorder.  That VA professional diagnosed depression not 
otherwise specified (NOS), and anxiety disorder NOS, and 
found that both disorders "just as likely as not" had their 
first manifestations during the Veteran's military service.  
Thereafter, a Minnesota Multiphasic Personality Inventory 
(MMPI-2) inventory was requested to clarify the Veteran's 
true clinical picture.  The inventory, conducted in March 
2004, was found to be a valid profile, and resulted in 
diagnoses of major depressive disorder and generalized 
anxiety disorder; these diagnoses were continued in VA 
outpatient treatment records through the time of the July 
2008 VA mental disorders examination.  

At the July 2008 VA mental disorders examination, the VA 
examiner determined that the Veteran did not have anxiety 
disorder, or depressive disorder, but rather bipolar disorder 
NOS, and that it was at least as likely as not that it was 
the result of the Veteran's military service.  The examiner 
provided the rationale that based on the ample information 
given in the 1962 assessment as well as the March 2004 MMPI-
2, mood instability had been present in the Veteran since 
service, and the clinical findings during the instant 
examination were consistent with the DSM-IV criteria for 
bipolar disorder.  Based on those factors, and the fact that 
the Veteran had no psychiatric abnormalities in service prior 
to his infant child's death, the current psychiatric disorder 
appears to have been triggered by that event, and since that 
time, have included a combination of mood symptoms and 
anxiety symptoms consistent with the bipolar disorder 
diagnosis.  In further support, the examiner pointed to the 
Veteran's family history of bipolar disorder, a disease which 
runs in families; the Veteran's documented mood disorder with 
anxiety and obsessive-compulsive traits, which is consistent 
with bipolar disorder, and the Veteran's poor response to 
anti-depressants and other medications, a "red flag" for 
possibility of bipolar disorder.  

Conversely, an addendum sought in October 2009 from a 
different VA examiner found that the Veteran did not meet the 
criteria for bipolar disorder, but did meet the criteria for 
major depression NOS and generalized anxiety disorder, 
stating that the Veteran's symptoms and chronicity thereof 
met the criteria for these disorders.  Moreover, the examiner 
concluded that based on his review of the Veteran's treatment 
records, these diagnoses appear to have first presented 
during the Veteran's active duty service.  

Based on the above, it is clear that the Veteran has an 
acquired psychiatric disorder that resulted from events 
during his military service.  Additionally, there is no 
reason to discredit any of the diagnoses given, or the nexus 
opinions provided, by the VA mental health care 
practitioners, as detailed above.  Each diagnosis and opinion 
was based on review of the Veteran's service and treatment 
records, is consistent with the evidence therein, and in the 
cases of the February 2004 VA mental health professional, and 
the July 2008 VA examiner, also considered their personal 
findings obtained from a current clinical evaluation of the 
Veteran.  Therefore, the Board finds that the probative and 
persuasive evidence of record reflects that the Veteran has 
an acquired psychiatric disorder which is manifested by 
characteristics consistent with anxiety, depression, and 
bipolar disorder.  For this reason, service connection for an 
acquired psychiatric disorder, to include as manifested by 
anxiety, depression, and mood instability, is warranted. 

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in 
May 2004 and July 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the Veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in December 2006 and January 2008 letters.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained; the Veteran has not identified any private 
treatment records pertinent to his appeal.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, 
and the record does not contain evidence, that he is in 
receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request 
and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159 (c) (2).  As noted above, a VA examination 
was conducted in July 2008, and addendum opinions were 
obtained in February 2009 and October 2009; the Veteran has 
not argued, and the record does not reflect, that these 
examinations were inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD and a personality disorder is 
denied.

Service connection for an acquired psychiatric disorder, to 
include as manifested by anxiety, depression, and mood 
instability, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


